Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/469,486 filed on 9/8/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 2021-0238560 filed on 3/10/21
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20210294504 to Shirakura et al. (hereinafter Shirakura).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claims 1, 9 and 18, Shirakura teaches a memory system [fig 1 element 1] connectable to a host [fig 1 element 2], the memory system comprising a nonvolatile memory [fig 1 element 30] and a memory controller [fig 1 element 20, paragraphs 22-23],
wherein the memory controller is capable of executing a command received from the host and addressed to the memory [paragraph 24], and 
wherein the memory controller [fig 1 element 20] comprises:
a signal line [fig 1 line element connecting host element 2 to memory system element 1 via element 10] configured to transfer a signal sent from the host [paragraphs 22-23]; 
a resistance element [fig 1 element R21 and/or element R22 which together may be collectively referred to as R20 – paragraphs 25-30, 33-38, 52] disposed between and electrically connected to the signal line [R21, R22, R20 are coupled to fig 1 element 10] and a wiring line [fig 1 elements R21, R22, R20 are coupled to fig 1 Vcc or Vss via wires] given a reference potential of the memory system [paragraphs 25-30, 33-38, 52]; 
a switching element [figs 4 and 5 show resistance elements serially connected to switching elements] connected serially to the resistance element and capable of switching a connection between the signal line and the wiring line [paragraphs 22-30, 33-38, 52]; and 
a control circuit [fig 1 element 20] configured to control the switching element to switch the connection between the signal line and the wiring line from a connected state to a disconnected state, when a change from a first potential corresponding to a logical value H level to a second potential corresponding to a logical value L level occurs on the signal line or when a change from the second potential to the first potential occurs on the signal line [paragraphs 22-30, 33-38, 52].

With regards to claims 2, 11 and 19, Shirakura teaches the memory system according to claim 1, 
wherein the reference potential is a ground potential of the memory system [paragraph 22, Vss being ground], and 
wherein the control circuit is configured to control the switching element to switch the connection between the signal line and the wiring line from the connected state to the disconnected state when the change from the second potential to the first potential occurs on the signal line [paragraphs 22-30, 33-38, 52].

With regards to claims 3, 12 and 20, Shirakura teaches the memory system according to claim 1, 
wherein the reference potential is a positive power supply potential of the memory system [paragraph 22 Vcc being greater than Vss which is ground], and 
wherein the control circuit is configured to control the switching element to switch the connection between the signal line and the wiring line from the connected state to the disconnected state when the change from the first potential to the second potential occurs on the signal line [paragraphs 22-30, 33-38, 52].






With regards to claim 10, Shirakura teaches the method according to claim 9, further comprising switching the connection state between the signal line and the wiring line from a connected state through the resistance element to a disconnected state [paragraphs 22-30, 33-38, 52].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) ccccc is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20210294504 to Shirakura et al. (hereinafter Shirakura) in view of Applicant’s Admitted Prior Art disclosed in paragraphs 3-4 of the US Patent Application Publication No. 20220291868 of the instant application (hereinafter AAPA).
With regards to claims 5 and 14, Shirakura is silent as to the memory system according to claim 1, wherein the signal line is electrically connected to a host wiring line given a reference potential of the host, through a host resistance element.
However, AAPA teaches the signal line is electrically connected to a host wiring line given a reference potential of the host, through a host resistance element [AAPA paragraphs 3-4] for the benefit of protecting a communication port and circuit [AAPA paragraphs 3-4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirakura and AAPA to have the signal line be electrically connected to a host wiring line given a reference potential of the host, through a host resistance element  [AAPA paragraphs 3-4] for the benefit of protecting a communication port and circuit [AAPA paragraphs 3-4] .

With regards to claims 6-8 and 15-17, Applicant(s) numerous definitions of a "interface standard" is construed to be an admission that the criticality does not reside in the type of "interface standard" utilized and hence obvious variations of one another.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 4 and 13, the prior art of record alone or in combination fails to teach or fairly suggest wherein the control circuit is configured to control the switching element to switch connection between the clock signal line and the wiring line and to switch connection between the data signal line and the wiring line from a connected state to a disconnected state respectively, when a change from the first potential to the second potential occurs on the clock signal line or the data signal line, in combination with the other limitations found in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181